Exhibit 10.1


EXECUTIVE EMPLOYMENT AGREEMENT


THIS EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”), is entered into as of
August 18th, 2010 (the “Employment Commencement Date”), by and between QuamTel
Inc., a Nevada corporation with its principal place of business at 14911 Quorum
Drive, Suite 140, Dallas, Texas 75254 (“QuamTel” or the “Company”), and Scott M.
Jonasz, an Arizona resident (the “Executive”) (QuamTel and Jonasz may each be
referred to as a “Party” and collectively as the “Parties”).


In consideration of Executive’s agreement to provide certain services and the
mutual agreements set forth below, the sufficiency of which is hereby
acknowledged, QuamTel and the Executive agree as follows:


SECTION 1.    Employment Relationship.


1.1      Employment by QuamTel
 
1.1.1   QuamTel hereby employs the Executive, and the Executive hereby agrees to
be employed by QuamTel, as the “President” of Syncpointe, LLC., a Missouri
limited liability company wholly and directly owned by QuamTel (“Syncpointe”),
upon the terms set forth herein.
 
1.1.2   The Executive shall do and perform all services and acts necessary and
advisable to fulfill the duties and responsibilities commensurate and consistent
with the Executive’s position as the President of an entity in the business of
developing and distributing advanced telecommunication applications (the
“Services”).  Such Services shall include, but not be limited to, leading and
overseeing Syncpointe’s development and execution of an overall strategic plan,
product development and launch, marketing and sales, budgeting, and employee and
independent contractor hiring, evaluation, retention, and termination.  The
Executive shall report directly to QuamTel’s CEO and Board of Directors (the
“Board”).  Executive agrees to perform the Services and to devote, with
undivided loyalty, all of the Executives working time, attention and efforts to
QuamTel and Syncpointe; provided that, Executive may not engage in outside
business activities other than in a non-competitive board seat for no more than
one other entity that does not interfere with the orderly and faithful
performance of his duties hereunder. Executive agrees to perform the Services in
accordance with QuamTel’s general employment policies and directives as in
effect from time to time, except that when the express terms of this Agreement
directly conflict with such general employment policies or directives, this
Agreement shall control.
 
1.1.3   Term of Employment.  The term of employment shall commence no later than
the Employment Commencement Date, and shall continue until the third (3rd)
anniversary of the Employment Commencement Date.  The term of this Agreement
shall automatically renew for successive two (2) year periods (the initial term
and each renewal term collectively, the “Term”), unless either Party notifies
the other in writing at least ninety (90) days prior to the end of the then
current Term that such Party desires this Agreement to expire at the end of such
Term, in which case, this Agreement shall automatically expire.
 
1.1.4    Member of Board of Directors.  At all times during the Term, the
Executive will serve as a member of the QuamTel Board of Directors until the
earlier of: (a) the termination of the Term, or (b) the Executive’s resignation
from the Company.
 
 
1

--------------------------------------------------------------------------------

 


1.1.5.  Location of Employment.  The Executive shall work from a location
specified by the Company.  QuamTel understands that Executive currently resides
in Phoenix, Arizona and acknowledges that such location is an agreeable location
from which Executive will provide the Services.  The Company will provide the
Executive with such office, telecommunication, computer (including a laptop) and
other business equipment and supplies, technical support, and such other
resources as are necessary for him to perform the Services hereunder.  In the
event that the Parties mutually agree that Executive shall relocate in order to
continue his activities as Syncpointe’s President, QuamTel shall pay all
reasonable expenses associated with Executive’s transfer and move to the agreed
upon location.  These reasonable expenses shall include, but not be limited to,
a minimum of three (3) visits for Executive and his immediate family to the
agreed upon location in order to search for a home, payment of the fees of a
reputable moving company to move the Executive and his immediate family’s home
furnishings and assets, and all other expenses reasonably related to any such
move.


SECTION 2.    Compensation, Benefits, Executive Reimbursement.


2.1      Compensation & Benefits.  During the Term, Executive shall receive as
compensation:
 
2.1.1  Monthly Base Salary.  A monthly base salary of $6,250.00 (“Monthly Base
Salary”) (equivalent to an annual base salary of $75,000.00 (“Annual Base
Salary”)), shall be paid in a manner consistent with the Company’s current
payroll practices, but no less than once a month.  The Company will withhold all
applicable taxes and voluntary deductions in accordance with its standard
procedures.  At such time as Syncpointe executes contracts for monthly revenue
totaling $200,000.00 (without regard to the actual receipt of payment therefor),
or January 1, 2011, whichever comes first, Executive’s Monthly Base Salary shall
immediately and automatically increase to $10,416.67 (equivalent to an Annual
Base Salary of $125,000.00).  The Executive shall be entitled to a salary review
and formal written evaluation on an annual basis, commencing on the one year
anniversary of the Employment Commencement Date.  Commencing on the one year
anniversary of the Employment Commencement Date, the Annual Base Salary shall be
subject to increase based upon a mutually agreed written performance plan which
will be considered by the Board and/or the Compensation Committee thereof.
 
2.1.2   Performance Bonus.  In addition to Executive’s Annual Base Salary,
Executive will be eligible to receive an annual performance bonus of up to One
Hundred percent (100%) of his then-current Annual Base Salary (“Performance
Bonus”) based upon achievement of performance-related benchmarks mutually agreed
to in writing by the Executive and the Board (or Compensation Committee
thereof).  The initial performance related benchmarks for the period commencing
on the Employment Commencement Date and ending on the one (1) year anniversary
thereof are attached as Exhibit A (“Performance Bonus Milestones”).  At the
commencement of each successive twelve (12) month period during the Term (each
such 12-month period, an “Annual Term”), or as closely thereafter as possible,
but in no event later than thirty (30) days into an Annual Term, the Parties
shall mutually agree on the Performance Bonus Milestones for that upcoming
Annual Term.  As soon as reasonably possible after the end of an Annual Term and
in no event later than thirty (30) days thereafter, the Company shall determine
whether any Performance Bonus is payable and the amount of that bonus, which
will be paid in full and in cash within twenty (30) days of such determination.
 
2.1.3   Benefits.  The Executive shall be entitled to all perquisites, benefits,
life, health and disability insurance, as well as participation in any
retirement plan (collectively, “Benefits”), as may be maintained by QuamTel and
Syncpointe upon the same terms and conditions as maintained for other senior
management executives of QuamTel and Syncpointe.  At minimum, these benefits
will include health insurance (including health, vision and dental coverage) for
the Executive, his spouse and dependents, as well as long and short term
disability insurance benefits will be provided consistent with the Company’s
policies.  Life insurance shall be provided consistent with the Company’s life
insurance and accidental death policy.  Executive shall be entitled to paid
personal leave time on the same basis as provided to other senior management
executives of QuamTel (but no less than fourteen (14) days of paid vacation
during the first Annual Term and twenty-one (21) days per annum thereafter, plus
paid holidays).  Any unused personal leave time accrued prior to termination of
this Agreement shall be paid in accordance with the Company’s policies.
 
 
2

--------------------------------------------------------------------------------

 


2.2.     Business Expenses and Equipment.
 
2.2.1   Reimbursement for Business Expenses.  QuamTel shall provide Executive
with a corporate credit card to pay all reasonable and necessary business
expenses incurred by the Executive in performing the Services, including but not
limited to, cell phone usage, attendance at industry meetings and seminars, and
reasonable entertainment and travel expenses (the “Business Expenses”).  To the
extent Executive is unable to use a corporate credit card, but rather, must pay
for such Business Expenses himself, QuamTel shall promptly reimburse Executive
for all such Business Expenses in accordance with the Company’s policies then in
effect.


2.3.     Equity Grants & Awards.
 
2.3.1    Signing Bonus. On the Employment Commencement Date, Executive will be
issued One Hundred Forty-Eight Thousand Five Hundred Sixty Two (148,562) shares
(the “Initial Shares”) of QuamTel Common Stock, par value $0.001 per share (the
“Common Stock”).  The Initial Shares shall be awarded under the Company’s 2009
Equity Incentive Plan (the “Plan”) as an outright grant at no cost to Executive
and shall be fully vested upon issuance thereunder and shall be freely
transferrable and saleable except as otherwise agreed upon by the Parties and as
mandated by applicable law (the “Outright Share Award”).  The value of such
Initial Shares for tax and other reporting purposes shall be supported by an
independent valuation, Board determination or other methodology reasonably
acceptable to both Executive and the Company and the Parties shall cooperate in
obtaining same.
 
Except as expressly set forth above, all equity awards which Executive receives
shall be awarded under the Plan without any forfeiture, buyback or other
restriction thereunder whatsoever and shall be freely transferrable and
saleable, other than as mandated by applicable law.  The Company represents to
Executive that an effective SEC Form S-8 registration statement and related
resale prospectus covering and permitting the resale of all shares underlying
both the Outright Share Award and the Restricted Stock Award is on file and
effective as of the Employment Commencement Date (collectively, the
“Registration Statement”).  Throughout the Term, the Company agrees to use its
best efforts to keep the Registration Statement continuously effective in
accordance with the rules and instructions applicable to such registration
form.  Without limiting the generality of the foregoing, the Company shall: (i)
furnish to Executive such reasonable numbers of copies of the resale prospectus
prepared in conformity with the requirements of the Securities Act of 1933, as
amended (the “Securities Act”), and such other documents as Executive may
reasonably request in order to facilitate the public sale or other disposition
of the Common Stock owned by Executive; (ii) use its commercially reasonable
efforts to register or qualify the Common Stock under the securities or blue sky
laws of such states as the Executive shall reasonably request, and do any and
all other acts and things that may be reasonably necessary or desirable to
enable the Executive to consummate the public sale or other disposition in such
states of such shares; (iii) cause all such shares of Common Stock to be listed
on each securities exchange or automated quotation system on which securities
issued by the Company may then be listed; (iv) notify Executive, promptly after
it shall receive notice thereof, of the time when a supplement to any prospectus
forming a part of such Registration Statement has been prepared; and
(vi)  notify Executive of any request by the SEC for the amending or
supplementing of the Registration Statement.
 
 
3

--------------------------------------------------------------------------------

 
 
2.3.2   Additional Awards; Tax Matters; Status of Underlying Shares.  Executive
may be granted additional stock options, restricted stock or other awards under
the Plan or otherwise in an amount and on such terms to be determined by the
Board (or Compensation Committee thereof) based on its annual review and
assessment of Executive’s overall compensation.
 
SECTION 3.    Termination.


3.1      Termination for Cause.  Subject to Section 3.3, QuamTel may terminate
the Term and all of its obligations under this Agreement for Cause, immediately,
at any time upon delivery of written notice to Executive.  Cause” shall mean (i)
Executive’s conviction of a felony as defined by the laws of the jurisdiction in
which the alleged crime occurred or indictment for or charge with any alleged
crime involving moral turpitude or the commission of any other act or omission
involving misappropriation, dishonesty, deceit, or fraud or any act or omission
that would generally be understood to constitute a breach of fiduciary duty or
duty of loyalty towards the Company or Company’s affiliates, (ii) the habitual
use of alcohol which impairs Executive’s ability to perform his duties for the
Company, (iii) the use, possession, distribution and/or sale of illegal,
non-prescriptive drugs (whether or not at the workplace) or other conduct, even
if not in conjunction with his duties hereunder, which could reasonably be
expected to, or which does, cause the Company or affiliates of the Company
public disgrace or disrepute or economic harm, (iv) any refusal by Executive to
perform Executive’s duties under this Agreement or to perform specific
directives of the Company’s Board of Directors unless such duties or directives
are (A) unethical, illegal or not in the best interest of the Company or
Syncpointe, or (B) requested during the Disability Period, (v) gross negligence
or willful misconduct with respect to the Company or affiliates of the Company
or in the performance of Executive’s duties hereunder, (vi) obtaining any
personal profit not disclosed to and approved by the Company’s Board of
Directors in connection with any transaction entered into by, or on behalf of,
the Company or affiliates of the Company, (vii) violating any of the terms of
the Company’s established written policies, (viii) any breach by Executive of
the terms, conditions or covenants contained in this Agreement, or (ix) the
inability of Executive to perform his material duties hereunder for any
consecutive period of one hundred twenty (120) days, other than by reason of
disability as determined pursuant to this Section 5.  However, “Cause” shall not
be deemed to have occurred unless (A) the Company’s Board of Directors shall
have notified Executive of the conduct referred to therein with specificity, and
(B) with respect to the conduct set forth in paragraphs (iv), (vii) and (viii)
hereof, if such conduct is curable, Executive shall have cured such conduct to
the Company’s Board of Directors’ reasonable satisfaction within thirty (30)
days after such notice is received by Executive.


3.2      Termination By QuamTel Without Cause.  Subject to Section 3.3, if
Executive’s employment terminates prior to end of a Term for any reason other
than termination by the Company for Cause, death or disability of Executive, or
voluntary resignation by Executive, QuamTel shall continue to make payments of
the Executive’s Monthly Base Salary, and provide for all Benefits, for the
remainder of the Term, but not to exceed three (3) months of payments.  Such
Monthly Base Salary and Benefits will continue to be provided regardless of
whether Executive is subsequently employed.


3.3      Termination Payment.  Upon the termination of the Term for any reason,
QuamTel shall pay to the Executive or his estate any accrued and unpaid Monthly
Base Salary that has not yet been paid but earned through the last day of
employment, and any Performance Bonus to be paid under this Agreement but which
has not been paid, as well as any business expenses incurred but not yet
reimbursed.
 
 
4

--------------------------------------------------------------------------------

 


SECTION 4.     Miscellaneous.


4.1       Withholding.  QuamTel shall withhold such amount from any salary or
other benefits payable to the Executive under this Agreement on account of
payroll and other taxes as required by applicable law or regulation of any
governmental authority.


4.2       Waivers; Modification.  Failure to insist upon strict compliance with
any of the terms, covenants, or conditions hereof shall not be deemed a waiver
of such terms, covenant or condition, nor shall any waiver or relinquishment of,
or failure to insist upon strict compliance with, any right or power hereunder
at any one or more times be deemed a waiver or relinquishment of such right or
power at any other time or times.  This Agreement shall not be modified in any
respect except by a writing executed by each Party.


4.3       Entire Agreement.  This Agreement (including the Confidentiality
Agreement) contains the ENTIRE AGREEMENT between the Parties with respect to the
employment of the Executive, and supercedes and replaces any other other
employment agreement Executive may have with the Company or Syncpointe.  This
Agreement hereby expressly excludes from application all other QuamTel
employment policies, practices or benefits from application unless expressly
referenced herein, and terminates and supersedes all other written or oral
agreements, representations or understanding among the Parties with respect to
the Executive’s employment.  If any term of this Agreement shall be in conflict
with the terms of any subsequently established QuamTel policy or executive
practice, the terms of this Agreement shall prevail.


4.4       Indemnification.
 
4.4.1   The Executive shall be indemnified by the Company to the same extent as
other executives are covered by insurance, and indemnification provisions in the
Company’s articles of incorporation and bylaws.
 
4.4.2    The Company represents and warrants: (a) that Executive shall be
covered and insured up to the maximum limits provided by all insurance which the
Company maintains to indemnify its directors and officers (and to indemnify the
Company for any obligations which it incurs as a result of its undertaking to
indemnify its officers and directors); and (b) that the Company will use
commercially reasonable efforts to maintain such insurance in effect throughout
the Term of Executive’s employment.
 
4.5       Intellectual Property and Related Concerns.  The Company considers the
protection of its confidential information and proprietary materials to be very
important.  Therefore, as a condition of Executive’s employment, the Executive
will execute the Confidentiality and Invention Assignment Agreement which is
attached to this Agreement as Exhibit B (the “Confidentiality Agreement”).


4.6       Binding Effect; Assignment.  This Agreement shall be binding upon and
inure to the benefit of both Parties and their respective successors and
assigns, including any corporation with which, or into which, the Company may be
merged or which may otherwise succeed to its assets or
business.  Notwithstanding anything herein to the contrary, the Company will
require that any successor (whether direct or indirect by merger, consolidation,
asset transfer or otherwise) to all or substantially all of the Company’s
business and assets expressly assume and agree in a writing reasonably
satisfactory to Executive to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform it had no such
succession had taken place.  Failure of the Company to obtain such written
agreement prior to the effectiveness of any such succession shall be a material
breach of this Agreement.
 
4.7       Notices. Any notices required or permitted hereunder must be in
writing and shall be deemed effectively given: (a) upon personal delivery to the
party to be notified, (b) five (5) days after having been sent by registered or
certified mail, return receipt requested, postage prepaid, or (c) one (1) day
after deposit with a nationally recognized overnight courier, specifying next
day delivery.  All communications shall be sent to the Company at its primary
home office location and to Executive at Executive’s address as listed on the
Company payroll, or at such other address as the Company or the Executive may
designate by ten (10) days advance written notice to the other.
 
 
5

--------------------------------------------------------------------------------

 
 
SECTION 5.     Restrictive Covenants.
 
5.1       Definitions.  “Business” shall mean the development and distribution
of mobile expense management applications.
 
5.2       Non-Compete and Non-Solicitation. While Executive is employed by the
Company and for the period of time specified in subsections (a), (b) and (c)
below after the termination of Executive’s employment with the Company (the
“Restricted Period”), Executive shall not, either alone or in association with
others, anywhere in the United States of America or any other territory in which
the Company is actually conducting business at the time of termination of
Executive’s employment with the Company:
 
(a) For a period of one (1) year, engage in Business (whether as owner, partner,
officer, director, employee, independent contractor, consultant, investor,
lender or otherwise, except as the holder of not more than three percent (3%) of
the outstanding stock of a publicly-held company); or
 
(b) For a period of one (1) year, contact, solicit or attempt to induce any
person or entity (including referral sources, agents and brokers) who is or has
been a customer of Syncpointe during the Restricted Period, to purchase products
or services which are directly in competition with any products or services
developed, under development, manufactured, marketed, sold or provided by
Syncpointe from any person or entity (other than Syncpointe); or
 
(c) For a period of one (1) year, (i) induce, or permit or cause any
organization directly or indirectly controlled by Executive or for which
Executive renders services, to induce any employee or independent contractor of
Syncpointe to terminate his or her employment or engagement with Syncpointe, or
(ii) solicit for employment, hire or engage as an independent contractor, or
permit any organization directly or indirectly controlled by Executive, or for
which Executive renders services, to solicit for employment, hire or engage as
an independent contractor, any person who was employed or engaged by Syncpointe
at any time during the term of Executive’s employment with the Company; provided
that clause (ii) shall not apply to the solicitation, hiring or engagement of
any individual whose employment or engagement with Syncpointe has been
terminated for a period of one (1) year or longer.
 
5.3           Remedies; Specific Performance.  The Parties acknowledge and agree
that Executive’s breach or threatened breach of any of the restrictions set
forth in Section 5 will result in irreparable and continuing damage to
Syncpointe for which there may be no adequate remedy at law.  Executive hereby
consents to the grant of an injunction (temporary or otherwise) against
Executive or the entry of any other court order against Executive prohibiting
and enjoining him from violating, or directing him to comply with any provision
of Section 5, without the necessity of the Company or Syncpointe posting a bond
or other security.  Executive also agrees that such remedies shall be in
addition to any and all remedies, including damages, available to the Company or
Syncpointe against him for such breaches or threatened or attempted breaches.
 
 
6

--------------------------------------------------------------------------------

 
 
SECTION 6.  Executive’s Representations.
 
Executive hereby represents and warrants to the Company that (i) he has entered
into this Agreement of his own free will for no consideration other than as
referred to herein, (ii) the execution, delivery and performance of this
Agreement by Executive does not and will not conflict with, breach, violate or
cause a default under any contract, agreement, instrument, order, judgment or
decree to which Executive is a party or by which Executive is bound, (iii)
Executive is not a party to or bound by any employment agreement,
non-competition agreement, non-solicitation agreement, confidentiality agreement
or other similar agreement with any other person or entity that would prevent
him from or interfere with Executive’s ability to fulfill his obligations
hereunder and (iv) upon the execution and delivery of this Agreement by the
Company, this Agreement will be the valid and binding obligation of Executive,
enforceable in accordance with its terms.  Executive further acknowledges and
agrees that he is being hired for his general skills and knowledge, and not for
any confidential proprietary information to which he may have had access or
possessed prior to his relationship with the Company.  Executive agrees that he
will not disclose to the Company or affiliates of the Company, or use in his
work at the Company, any confidential information and/or trade secrets belonging
to others, including Executive’s prior employers.  Executive acknowledges that
he has been instructed by the Company not to remove or bring to the Company any
information, records, or documents from Executive’s prior employers, and that he
has not retained any confidential information, records or documents in hard
copies or electronic format from any prior employers.
 


 


[Signatures on Following Page]
 
 
7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date and year first written above.


 
COMPANY:


QUAMTEL INC.
 
By: /s/ Stuart Ehrlich






EXECUTIVE


By: /s/ Scott Jonasz
 
 
 
8

--------------------------------------------------------------------------------

 

Exhibit A
 


 
Performance Bonus Milestones for Initial Annual Term
 
The Performance Bonus will be created and approved by the Board of Directors
within 30 days of the execution of this employee agreement
 
 
 
9

--------------------------------------------------------------------------------

 

Exhibit B
 
 
EXECUTIVE CONFIDENTIALITY AND INVENTION ASSIGNMENT AGREEMENT


 
THIS EXECUTIVE CONFIDENTIALITY AND INVENTION ASSIGNMENT AGREEMENT (the
"Agreement") is entered into as of August 18th, 2010 (the “Effective Date”),
between Syncpointe Inc., on behalf of itself and its Affiliates (collectively,
“Syncpointe” or the “Company”), and Scott M. Jonasz (“Executive”).  Executive
acknowledges that in connection with Executive’s employment with QuamTel, Inc.
pursuant to the terms of an employment agreement (“Employment Agreement”),
Executive gains access to and may assist in the creation and maintenance of
Confidential Information (defined below).  Executive desires to be employed,
subject to the following terms and conditions.  “Affiliate(s)” means any entity
that directly or indirectly controls, is controlled by, or is under common
control with Company.


ACCORDINGLY, THE PARTIES, INTENDING TO BE LEGALLY BOUND, HEREBY AGREE AS
FOLLOWS:


1.           Confidentiality.  In connection with the employment relationship
described herein and in the Employment Agreement, the Company may disclose to
Executive, or place Executive in a position to have access to or to develop,
confidential or proprietary information or trade secrets of the Company and
other persons and entities with which the Company interacts.  During and after
Executive’s employment with the Company, Executive shall (a) not disclose or
use, or give permission to any third party to disclose or use, any Confidential
Information except to perform Executive’s employment responsibilities, and
(b) maintain, preserve, and protect against any disclosure of any Confidential
Information except to perform Executive’s employment
responsibilities.  “Confidential Information” means any and all non-public
Company information, in whatever form and however stored or recorded, to which
Executive gains access or knowledge as a result of Executive’s employment with
the Company, including information with respect to the Company conceived,
created, discovered or developed by Executive.  Confidential Information
includes, but is not limited to, the following types of non-public Company
information relating to Company’s existing or demonstrably contemplated
business, whether or not reduced to writing: research, processes, products,
services, technology, know-how, designs, schematics, formulae, developments,
Inventions (defined below), methods, software and computer codes or instruction,
software documentation, equipment, costs, plans, customer lists, suppliers,
prospect lists, sales or marketing information, business studies, business
procedures or methods, salary and benefits information, personnel information,
financial and accounting information, non-public information which the Company
obtains from another party (including Customers (defined below)) and which the
Company treats or has agreed to keep as proprietary or confidential, and any
other materials or information that have not been made available to the general
public.  Executive shall not be obligated to maintain the confidentiality of any
Confidential Information that: (v) was demonstrably in the Executive's
possession prior to the time it was acquired from Company and which was not
directly or indirectly acquired from Company and which the Executive is not
under a duty of confidentiality to maintain; (w) was demonstrably made available
to Executive by a third party and which the Executive is not under a duty of
confidentiality to maintain; (x) is required to be disclosed by law, court order
or subpoena, provided that Executive complies with the terms of this Section 1;
(y) is part of the public domain through a source other than a wrongful act of
Executive; or (z) with respect to Executive’s salary and benefit information,
Executive discloses to his confidential professional advisors (including without
limitation mortgage brokers, insurance brokers, lenders, recruiters, or any
other advisor for which this information is collected in the ordinary course of
providing services not competitive to the Company or a government agency) or
prospective employers.  Confidential Information that comprises a combination of
features shall not be within any of the exceptions set forth above merely
because individual features are known or received by Executive or are in or fall
into the public domain, but only if the combination is known or received by the
Executive or is in or falls into the public domain. Failure to mark any
information that is confidential or proprietary to the Company will not affect
its status as Confidential Information under this Agreement.  In the event that
Executive receives a request to disclose all or any part of any Confidential
Information under the terms of a subpoena, court order or other order issued by
a court of competent jurisdiction or by another governmental agency, Executive
shall: (i) promptly notify Company of the existence, terms and circumstances
surrounding such a request; (ii) consult with Company on the advisability of
taking steps to resist or narrow such request; (iii) if disclosure of such
Confidential Information is required, furnish only such portion of the
Confidential Information as Executive is advised by counsel is legally required
to be disclosed; and (iv) cooperate with Company, at Company’s expense, in its
efforts to obtain an order or other reliable assurance that confidential
treatment will be accorded to such portion of the Confidential Information that
is required to be disclosed.
 
 
10

--------------------------------------------------------------------------------

 


2.           Company Property.  Except to the extent otherwise agreed to in
writing by the Company and Executive, all Confidential Information and other
Company property, whether tangible or intangible, obtained by Executive from the
Company during Executive’s employment with the Company (collectively, “Company
Property”) are and shall remain the sole and exclusive property of the
Company.  Company Property includes, but is not limited to, any Company
equipment, documents, drawings, memoranda, notes, records, files,
correspondence, manuals, research materials, models, specifications, computer
programs, lists, e-mail, voice mail, electronic databases, maps and all other
writings or materials of any type embodying any non-public information relating
to the Company.  Executive shall not remove from the Company’s offices or
premises any Company Property unless necessary for and in accordance with
Executive’s duties and responsibilities of employment with the Company.  If
Executive removes any of such material or property, Executive shall return such
property to its proper files or places of safekeeping as promptly as possible
after Executive’s removal of such property has served its specific
purpose.  Upon Executive’s termination of employment with the Company, under any
circumstances and for whatever reason, Executive shall promptly deliver to the
Company all Company Property and all copies thereof.  It is the specific intent
of the parties that Executive shall not retain, for any reason, any Company
Property (or copies thereof), after termination of Executive’s employment with
the Company.


3.
Invention Assignment.



3.1           Prior Inventions.  Executive represents that Executive does not
own or have rights to any inventions, original works of authorship,
developments, concepts, improvements, designs, discoveries, ideas, trademarks or
trade secrets (“Prior IP”) which were made by Executive prior to Executive’s
employment with Company and relate to the current business of the Company unless
such Prior IP is disclosed in writing on Attachment A.


3.2           Assignment of Inventions.  Executive shall promptly make full
written disclosure to the Company, hold in trust for the sole right and benefit
of the Company and hereby assigns (without further consideration) to the
Company, or its designee, all of Executive’s right, title, and interest
(throughout the United States and in all foreign countries) in and to any and
all inventions, original works of authorship, developments, concepts,
improvements, designs, discoveries, ideas and information and data (including
any and all Confidential Information), whether or not patentable or registrable
under copyright or other similar laws, which Executive may solely or jointly
conceive or develop or reduce to practice, or cause to be conceived or developed
or reduced to practice, and that relate at the time of conception or reduction
to practice to the Company’s business, or actual or demonstrably anticipated
research or development of the Company, in the course of and during the period
of time Executive is in the employ of the Company (whether during regular
business hours or outside of regular business hours), as well as any and all
patent, copyright, trademark, trade secret and other intellectual property
rights directed to the foregoing (collectively, “Inventions”).  Executive
further acknowledges that all original works of authorship which are made by
Executive (solely or jointly with others) which are directed to the Company’s
business and which are made during the period of Executive’s employment with the
Company (whether during regular business hours or outside of regular business
hours) and which are protectable by copyright are “works made for hire,” as that
term is defined in the United States Copyright Act.  To the extent that such
original works of authorship (“Works”) are not deemed “works made for hire,”
Executive hereby assigns all proprietary rights in the Works to the Company,
without a need for further compensation.  To the extent allowed by law, this
assignment of Inventions, Works and any intellectual property rights  directed
thereto (“Company IP”) includes all rights of integrity, disclosure and
withdrawal and any other rights that may be known as or referred to as “moral
rights,” “artist’s rights,” or the like (collectively, “Moral Rights”).  To the
extent Executive retains any such Moral Rights under applicable law, Executive
hereby provides and grants all necessary ratifications and consents to any
action that may be taken by or authorized by the Company with respect to
securing such Moral Rights, and Executive shall not assert any Moral Rights with
respect thereto.  Executive shall confirm any such ratifications, consent, and
agreements from time to time as requested by the Company.  Executive understands
and acknowledges that the decision whether or not to commercialize or market any
Company IP is within the Company’s sole discretion and for the Company’s sole
benefit and that no royalty will be due to Executive as a result of the
Company’s efforts to commercialize or market any such Invention.
 
 
11

--------------------------------------------------------------------------------

 


3.3         Executive Representation.  Executive hereby represents and warrants
that he will not disclose to the Company, use in the Company’s business, or
cause the Company to use, any information or material which is confidential to
any third party unless the Company has a written agreement with such third party
allowing the Company to receive and use such information or materials.  The
Executive further represents and warrants that he will not incorporate into the
Executive’s work any material which Executive knows is subject to the
proprietary rights of any third party, unless the Company has the right to
incorporate such material.


3.4           Further Assurances.  Executive shall assist the Company, or its
designee, at the Company’s expense, in every reasonable way requested by the
Company to secure the Company’s rights in the Company IP and any copyrights,
patents, trademarks, or other intellectual property rights directed thereto in
any and all countries, including the disclosure to the Company of all pertinent
information and data with respect thereto, the execution of all applications,
specifications, oaths, assignments and all other instruments which the Company
shall deem necessary to apply for and obtain such rights and to assign and
convey to Company, its successors, assigns, and nominees, the sole and exclusive
rights, title and interest in and to such Company IP and any copyrights,
patents, mask work rights or other intellectual property rights directed
thereto.  Executive further agrees that Executive’s obligation to execute or
cause to be executed, when it is in Executive’s power to do so, any such
instrument or papers to secure or otherwise protect Company IP, shall continue
after the termination of this Agreement.  If the Company is unable, because of
Executive’s mental or physical incapacity, or for any other reason, to secure
Executive’s signature to give effect to the terms of  Sections 3.2 and this
Section 3.4 to apply for or to pursue any application for any United States or
foreign patents or copyright registrations covering Company IP or other Works
assigned to the Company, then Executive hereby designates and appoints the
Company and its duly authorized officers and agents as Executive’s agent and
attorney in fact for the limited purpose of acting for and on Executive’s behalf
and stead to execute and file and prosecute any such applications and to give
effect to the terms of Section 3.2 and this Section 3.4, including the
prosecution and issuance of letters patent or copyright registrations thereon,
with the same legal force and effect as if executed by Executive.


4.           General Terms.


4.1           Rules of Construction.  As used in this Agreement, unless the
context otherwise requires, (a) "include," "includes" and "including" are deemed
to be followed by "without limitation" whether or not they are in fact followed
by such words or words of like import; (b) the singular includes the plural; and
(c) headings of the various Sections and subsections are for convenience of
reference only and will not be given any effect for purposes of interpreting
this Agreement.  Each Party has read and agrees to the specific language of this
Agreement.  The Parties further agree that no rule of construction shall apply
to this Agreement which construes ambiguous language in favor of or against any
Party by reason of that Party’s role in drafting this Agreement.
 
 
12

--------------------------------------------------------------------------------

 
 
4.2           Entire Agreement; Amendments.  This Agreement (including the
Employment Agreement) constitutes the complete agreement between the Company and
Executive and supersedes all prior agreements, oral or written, and any other
communication relating to the subject matter of this Agreement.  This Agreement
may not be amended or modified except in a writing signed by the Company and
Executive.  Executive acknowledges that: (a) the Company may assign this
Agreement to a successor of the Company; and (b) Executive may not assign this
Agreement.  The parties intend that this Agreement shall not benefit, or create
any right or cause of action in or on behalf of, any person or entity other than
the Company and Executive.


EXECUTIVE ACKNOWLEDGES THAT HE HAS CAREFULLY READ THIS AGREEMENT, HAS BEEN GIVEN
AN OPPORTUNITY TO OBTAIN COUNSEL AND UNDERSTANDS ALL OF THE PROVISIONS OF THIS
AGREEMENT.


IN WITNESS WHEREOF, the parties have duly executed this Executive
Confidentiality and Invention Assignment Agreement as of the Effective Date.




SYNCPOINTE INC.
 
By: /s/ Scott Jonasz Manager








EXECUTIVE:


By: /s/ Scott Jonasz


 
13
 
 